ON MOTION
DYK, Circuit Judge.

ORDER

Nike, Inc., Canstar Sports Group, Inc., Canstar Sports USA, and Sherwood Drolet Corporation (collectively Bauer) move to dismiss for lack of jurisdiction. Bernard F. DePalma originally opposed, but has withdrawn his opposition. Bauer replies. DePalma moves to stay proceedings. Bauer requests attorney fees and costs. DePalma opposes.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Bauer’s motion to dismiss is granted.
(2) DePalma’s motion to stay is moot.
*926(3) Bauer’s request for attorney fees is denied.
(4) Bauer’s request for costs is granted pursuant to Fed. RApp. P. 39(a)(1).